CAPIAS CASK. The defendant, at the last term, had a continuance with leave to amend on payment, of costs; and Mr. Bayard now moved to strike out a plea since pleaded, on the ground that the defendant had no right to plead, and he was not bound to reply, until the costs were paid.
The defendant now paid the costs; and, the Court refused to strike out the plea; but gave the plaintiff liberty to continue the cause, at the defendant's cost for the term; saying that he might have treated the plea as a nullity and signed judgment, as the condition on which leave to plead was granted, was not complied with.
Mr. Bayard said there were other pleas, or he should have signed judgment.
               Case continued, the defendant to pay costs of the term.